DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Vockrodt on 2 February 2021.
The application has been amended as follows: 
With regard to Claim 1, penultimate line, between “particles” and “settle”, add ---to---.
With regard to Claim 15, line 1, between “bioprocess fluid” and the comma “,”, add ---according to the method of claim 1---.
With regard to Claim 15, lines 4-5, replace “wherein each layer” with ---wherein each of the plurality of perimeter-bonded layers---.
With regard to Claim 16, line 1, replace “wherein the layers” with ---wherein the plurality of perimeter-bonded layers---.
With regard to Claim 16, line 2, between “wherein the” and “perimeter-bonded layers”, add ---plurality of---.
Claim 17, line 2, replace “at ends of the layers” with ---at ends of each of the plurality of perimeter-bonded layers---.
With regard to Claim 17, lines 2-3, replace “wherein the spacers of each intervening layer comprise” with ---wherein the spacers of each of the one or more intervening layers comprises---.
With regard to Claim 26, line 1, between “bioprocess fluid” and the comma “,”, add ---according to the method of claim 1---.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 19 February 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 February 2020 is withdrawn. Claims 15-28, directed to a system, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-29 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 23 November 2020 have been fully considered and are persuasive. None of Kauling, Langley, Pizzi, Singh, or Thompson teach the limitations of Claim 1, specifically “the substantially clarified bioprocess fluid having more than 80% of the particles removed relative to the unclarified bioprocess fluid”, “wherein a residence time of the bioprocess fluid between the fluid inlet and fluid outlet of the separation device ranges from 10 minutes to 40 minutes”, and “wherein the separation device is operated at an angle less than 10° relative to a work surface thereby allowing the particles to settle and collect on a lower interior surface of each mesofluidic channel”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777